Judgment, Supreme Court, New York County (John A.K. Bradley, J.), rendered February 28, 1990, convicting defendant, after a jury trial, of burglary in the third degree, and sentencing him, as a second felony offender, to a term of imprisonment of from 3 to 6 years, is unanimously affirmed.
*106Pursuant to a pre-trial Sandoval ruling, the trial court allowed defendant to be cross-examined concerning the fact of certain prior convictions without elaboration of underlying facts or specific charges, and also to be cross-examined concerning his use of false names and other false personal information at the time of prior arrests. On appeal, defendant argues that he was denied a fair trial because of the trial court’s failure to instruct the jury not to infer a criminal propensity from the prior crimes. This issue is unpreserved and we decline to reach it. If we were to reach the issue in the interest of justice, we would find it to be without merit. Concur—Murphy, P. J., Carro, Ellerin, Kassal and Smith, JJ.